Citation Nr: 1804619	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  15-37 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for private medical services the Veteran received at Adams Place in Murfreesboro, Tennessee, beginning January 22, 2015.

(The issues of entitlement to a higher rating for post-operative residuals of herniated nucleus pulpous at L5-S1, rated as 40 percent disabling prior to January 15, 2015, and at 10 percent from May 1, 2015, entitlement to a higher initial rating for bladder incontinence, rated as 30 percent disabling from May 1, 2015, to June 23, 2016, as 20 percent disabling from June 23, 2016, to October 20, 2016, and as 60 percent from October 20, 2016, entitlement to a higher initial rating for radiculopathy of the left lower extremity, rated as 10 percent disabling, entitlement to a higher initial rating for radiculopathy of the right lower extremity, rated as 10 percent disabling, entitlement to a compensable initial rating for fecal incontinence/urgency, and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) are the subject of a separate decision by the Board of Veterans' Appeals). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 decision letter from the Department of Veterans Affairs (VA) Tennessee Valley Healthcare System in Murfreesboro, Tennessee, which denied the Veteran's request for payment or reimbursement of private medical services he received at Adams Place in Murfreesboro, Tennessee, beginning January 22, 2015.

In an October 2015 remand, the Board took jurisdiction of the claim for the limited purpose of remanding it to the Agency of Original Jurisdiction (AOJ) to direct the issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In an October 2015 remand, the Board directed the AOJ to ensure a copy of the September 2015 decision letter denying the Veteran's request for payment or reimbursement of private medical service be associated with the claims file.  The Board also requested that a Statement of the Case be prepared and provided to the Veteran.  The electronic claims file does not contain the September 2015 decision letter and the AOJ has not prepared a Statement of the Case on the issue.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the claim must be remanded to comply with the Board's October 2015 remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate a complete copy of the September 2015 decision letter with the Veteran's claims file.

2.  Issue an appropriate Statement of the Case addressing the Veteran's claim for entitlement to payment or reimbursement for private medical service he received at Adams Place in Murfreesboro, Tennessee beginning January 22, 2015.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in this matter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




